DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment and argument filed 4/07/2021.  The Examiner’s found applicant’s argument is persuasive.  Claims 1-8, 10-15 are allowed accordingly.
Allowable Subject Matter
Claims 1-8, 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitation of the claims, 
a calibration device for calibrating a network analyzer having multiple calibration points on the main body, wherein at least one of the calibration points is rotatable relative to at least one part of the main body, as recited in the independent claim 1;
at least one of the calibration points is on the second main-body part and the second main-body part is rotatable with respect to the first main-body part; and  wherein the first main-body part is connected to the second main-body part via at least one connecting element, as recited in the independent claim 3;
a calibration device for calibration a network analyzer having a first main-body part and a second main-body part, wherein the second main-body part is rotatable with respect to the first main-body part- wherein the first main-body part includes a short calibration point, as recited in the independent claim 12.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

April 13, 2021